Name: 95/85/EC: Commission Decision of 21 March 1995 determining for Sweden the number of Animo units which may benefit from the Community's financial contribution
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  information and information processing;  agricultural activity;  agricultural policy;  EU finance
 Date Published: 1995-03-28

 Avis juridique important|31995D008595/85/EC: Commission Decision of 21 March 1995 determining for Sweden the number of Animo units which may benefit from the Community's financial contribution Official Journal L 068 , 28/03/1995 P. 0029 - 0029COMMISSION DECISION of 21 March 1995 determining for Sweden the number of Animo units which may benefit from the Community's financial contribution (95/85/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Decision 91/539/EEC of 4 October 1991 laying down implementing rules for Decision 91/426/EEC (Animo) (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 1a thereof,Whereas the Swedish authorities have notified the Commission of the number of Animo units within the meaning of Article 1 of Commission Decision 91/398/EEC of 19 July 1991 on a computerized network linking veterinary authorities (Animo) (2) which are to be set up in their territory;Whereas the number of units which may benefit from a Community financial contribution should be fixed,HAS ADOPTED THIS DECISION:Article 1 The number of units within the meaning of Article 1 of Decision 91/398/EEC which may benefit from the Community's financial contribution to the setting up in Sweden of the Animo computerized network shall be 115.Article 2 This Decision is addressed to the Member States.Done at Brussels, 21 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 294, 25. 10. 1991, p. 47.(2) OJ No L 221, 9. 8. 1991, p. 30.